PER CURIAM.
This appeal from a non-final order determining that Count IV of the complaint can be maintained as a class action, but reserving for later ruling the “nature and existence of the Plaintiff class,” is dismissed upon a holding that the order appealed, unlike an order defining the class and its members, see Kohl v. Bay Colony Club Condominium, Inc., 385 So.2d 1028 (Fla. 4th DCA 1980), does not determine jurisdiction of the person and is not, therefore, nor otherwise, appealable under Florida Rule of Appellate Procedure 9.130, see American Heritage Institutional Securities, Inc. v. Price, 379 So.2d 420 (Fla. 5th DCA 1980) (rejecting the defendant-appellant’s apparently singular contention that a determination that the allegations of the complaint are sufficient to sustain a class action determines an issue of liability in favor of a party seeking affirmative relief and is thus an appealable non-final order).
Appeal dismissed.